Citation Nr: 0012040	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-33 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


REMAND

The veteran had active duty from January 1962 to June 1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection for 
post traumatic stress disorder (PTSD) was denied.  

A review of the record shows that the veteran, on his 
substantive appeal dated November 1997, requested a hearing 
before a Hearing Officer at the local VA offices.  It does 
not appear that a hearing was ever scheduled; nonetheless, a 
report of contact dated December 1997, indicated that the 
veteran had agreed to postpone the hearing until the RO had 
an opportunity to review additional evidence.  We note that a 
claimant has a right to a hearing on appeal, if the desire 
for a hearing is so expressed.  38 C.F.R. § 20.700(a) (1999).  
Furthermore, the Board is prohibited from deciding any appeal 
until the veteran has been afforded the opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 1991).  In the absence 
of evidence suggesting that the veteran no longer desires an 
RO hearing at the local VA offices, and to ensure full 
compliance with due process requirements, Bernard v. Brown, 4 
Vet. App. 384 (1993), the veteran should be scheduled for the 
next available hearing date.  

In addition, the veteran contends that the report from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) did not completely cover his tour in 
Vietnam.  He wrote, in August 1999, that the USASCRUR did not 
cover the period of February 1968 to May 1968.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for the next available RO hearing date at 
the local VA office.  A copy of the 
notice for this scheduled hearing should 
be associated with the claims folder.  

2.  The RO is to request the veteran's 
unit records from USASCRUR cover the 
period from February 1968 to May 1968.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



